DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed 12/01/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-28 are pending in the application.
Claim 28 is withdrawn from further consideration.
Claims 1-27 are examined on the merits.
Information Disclosure Statement
The new information disclosure statements (IDS) submitted on 09/29/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the new information disclosure statement has been considered by the examiner.
Response to Arguments
With respect to rejection(s) under 35 U.S.C. § 102(a)(1) of claim 1, Applicant argues that the conduit interface 148 is not between the dressing and the fluid transfer bridge. Examiner inadvertently uses reference number 148 for a fluid interface in the previous office action instead of (170 + 346). Examiner corrects this inadvertent mistake in this office action and submits that reference numbers (170 + 346) read on “a fluid interface between the dressing and the fluid transfer bridge”.
Thus this action is made a second non-final. 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), Applicant’s amendment(s) are found persuasive. Therefore, the claim rejection(s) under 35 U.S.C. § 112(b) for claim(s) 2, 5, and 7-9 is/are withdrawn.
Claim Interpretation
In claim 1, the limitation “a fluid interface between the dressing and the fluid transfer bridge” has been interpreted below as if the fluid interface is formed from a transmitting end aperture of the bridge aligning with an aperture of the dressing cover, as suggested in ¶0058 of the instant specification.
In claims 1 and 12, the limitation “tissue interface” has been interpreted below as if it comprises a fluid transfer member such as a manifold member, a wicking member, or some combinations of manifold and wicking members, as suggested in ¶0035 of the instant specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim(s) 1-3, 10, 12-18, 20, and 24-26 is/are rejected under 35 U.S.C 102(a)(1) as being anticipated by Locke (US PGPUB 20170189236 – of record).
Regarding claim 1, Locke discloses an apparatus (a system 102) for managing fluid from a tissue site (¶0004), the apparatus comprising:
a dressing (a dressing 124: ¶0057 and Fig. 1) comprising a tissue interface ((120 + 132 + 144): ¶0061 and Fig. 1) and a cover (a sealing member 140: ¶0061 and Fig. 1);
a fluid transfer bridge (a bridge assembly 310: ¶0104 and Figs. 9-11) comprising:
an envelope (a bridge sealing member 358: ¶0107 and Figs. 9-10) having a vapor-transfer surface (358 having a high moisture vapor transfer rate film: ¶0107, 0112-0113, and see annotated Fig. 10 below; thus, the high moisture vapor transfer rate film reads on the claimed vapor-transfer surface),
a first fluid transfer layer (a first bridge layer 380: ¶0110 and Figs. 10-11) disposed within the envelope (380 disposed within 350: ¶0110 and Figs. 9-10),
a second fluid transfer layer (a second bridge layer 382: ¶0110 and Figs. 10-11) disposed within the envelope adjacent to the vapor-transfer surface (382 disposed within 350 adjacent to 358: see annotated Fig. 10 below), and

a fluid interface between the dressing and the fluid transfer bridge (a transmitting end aperture 346 of the bridge 310 aligns with an aperture 170 of the cover 140 to form a fluid interface between the dressing 124 and the fluid transfer bridge 310: ¶0074, 0097, 0105-0106, Figs. 1, 4A, 9, and 11; thus, (170 + 346) read on the fluid interface, as suggested in ¶0058 of the instant specification), the fluid interface fluidly coupling the tissue interface to the first fluid transfer layer (the fluid interface (170 + 346) fluidly coupling 120 to 380: ¶0105-0106, Figs. 1, 9, and 11).

    PNG
    media_image1.png
    309
    744
    media_image1.png
    Greyscale

Regarding claim 2, Locke discloses all the limitations as discussed above for claim 1.
Locke further discloses wherein the envelope (358) comprises a polyurethane film (¶0113) having a moisture-vapor transfer rate of at least 2600 grams per square meter per twenty-four hours (358 comprises an INSPIRE 2305 polyurethane film having high moisture-vapor transfer rate of 14,400 grams per square meter per twenty-four 
Regarding claim 3, Locke discloses all the limitations as discussed above for claim 1.
Locke further discloses wherein the first fluid transfer layer comprises a first wicking member (380 is a wicking layer: ¶0110; thus 380 comprises a wicking member); and the second fluid transfer layer comprises a second wicking member (382 is a wicking layer: ¶0110; thus 382 comprises a wicking member).
Regarding claim 10, Locke discloses all the limitations as discussed above for claim 1.
Locke further discloses wherein a portion of the first fluid transfer layer is in contact with the second fluid transfer layer (Fig. 10).
Regarding claim 12, Locke discloses all the limitations as discussed above for claim 1.
Locke further discloses wherein the tissue interface (120 + 132 + 144) comprises a contact layer (a base layer 132: ¶0061-0062 and Fig. 1) and a fluid management layer (a fluid management assembly 144: ¶0061, 0127, Figs. 1, and 5-6).
Regarding claims 13-15, Locke discloses all the limitations as discussed above for claim 12.
Locke further discloses wherein the contact layer is perforated (132 comprises a plurality of aperture 160: ¶0062 and Fig. 4B; thus, Locke discloses the claimed limitation); wherein the contact layer is configured to provide a seal around a tissue site 
Regarding claim 16, Locke discloses all the limitations as discussed above for claim 12.
Locke further discloses wherein the contact layer is perforated (132 comprising a plurality of aperture 160: ¶0062 and Fig. 4B; thus, Locke discloses this claimed limitation) and is comprised of a material selected from a group consisting of: a silicone gel, a soft silicone, hydrocolloid, hydrogel, polyurethane gel, polyolefin gel, hydrogenated styrenic copolymer gel, a foamed gel, a soft closed cell foam coated with an adhesive, polyurethane, polyolefin, and hydrogenated styrenic copolymers (¶0065).
Regarding claims 17 and 18, Locke discloses all the limitations as discussed above for claim 12.
Locke further discloses wherein the fluid management layer (144) comprises a fluid transfer layer (a first dressing wicking layer 176: ¶0077 and Figs. 5-6) and wherein the fluid management layer (144) comprises a third wicking member (144 comprises any number of wicking layers: ¶0079; thus, Locke discloses/suggests 144 comprises a third wicking member).
Regarding claim 20, Locke discloses all the limitations as discussed above for claim 12.
Locke further discloses wherein the envelope (358) comprises a base layer (a first sealing layer 388: ¶0114) and a top layer (a second sealing layer 390: ¶0114) coupled to a periphery of the base layer (¶0114).
claim 24, Locke discloses all the limitations as discussed above for claim 1.
 Locke further discloses a negative-pressure source (a reduced pressure source 128: ¶0097 and Fig. 1) fluidly coupled to the fluid transfer bridge (128 fluidly coupled to the fluid transfer bridge 310 via a coupling 198: ¶0097 and Fig. 9).
Regarding claim 25, Locke discloses all the limitations as discussed above for claim 24.
 Locke further discloses wherein the negative-pressure source is manually actuated (¶0018).
Regarding claim 26, Locke discloses all the limitations as discussed above for claim 25.
 Locke further discloses a fluid container (an unlabeled container) integrally coupled to the negative pressure source (¶0094).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 27 is/are rejected under 35 U.S.C 103 as being unpatentable over Locke.
Regarding claim 27, Locke discloses all the limitations as discussed above for claim 1.
 Locke further implicitly discloses wherein there is no external fluid container (the reduced pressure source 128 may comprise a container: ¶0094; this teaching implies that the system does not need to have an external fluid container). Additionally, since Locke discloses/suggests that the bridge sealing member 358 has high moisture vapor transfer rate in order to enhance or improve evaporative properties around the entire . 
Claim(s) 4 and 6 is/are rejected under 35 U.S.C 103 as being unpatentable over Locke’236 in view of Locke (US PGPUB 20150245950 – of record).
Regarding claim 4, Locke’236 discloses all the limitations as discussed above for claim 1.
Locke’236 further discloses wherein the first fluid transfer layer comprises a first wicking member (380 is a wicking layer: ¶0110; thus 380 comprises a wicking member); the second fluid transfer layer comprises a second wicking member (382 is a wicking layer: ¶0110; thus 382 comprises a wicking member); and …
Locke’236 further discloses that fluid exchange layer comprises absorbent materials, but does not disclose that the fluid exchange layer comprises a manifold member.
In the same field of endeavor, wound dressings, Locke’950 discloses a fluid transfer bridge (a low-profile conduit assembly 310) coupled in fluid communication between a dressing (124) and a reduced pressure source (128: ¶0075 and Figs. 9-11). Locke’950 further discloses the fluid transfer bridge (310) comprising a fluid exchange layer (a manifold material 350: ¶0077 and Figs. 10-11) for the benefits of delivering fluids to or removing fluids from a tissue site through a plurality of pores, pathways, or flow channels and improving distribution of fluids (¶0028).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Locke’236 by making 
Regarding claim 6, Locke discloses all the limitations as discussed above for claim 1.
In the embodiment of Fig. 11, Locke’236 does not disclose wherein the first fluid transfer layer has a fluid acquisition surface oriented toward the fluid interface and the second fluid transfer layer has a fluid distribution surface facing the vapor-transfer surface.
In the embodiment of Fig. 22, Locke’236 discloses/suggests wherein:
a first fluid transfer layer (780) has a fluid acquisition surface oriented toward the fluid interface (a fluid acquisition surface 772 oriented toward a fluid interface between the dressing 124 and a bridge 710: ¶0173, Figs. 20, and 22) and a second fluid transfer layer (782) has a fluid distribution surface facing the vapor-transfer surface (a fluid distribution surface 774 facing a vapor-transfer surface: ¶0173 and Figs. 20-22).
Locke’950 further discloses/suggests a fluid exchange layer (a manifold material 350: ¶0077 and Figs. 10-11) comprising a fluid acquisition surface 370 oriented toward a fluid interface (¶0078 and Figs. 10-11) and a fluid distribution surface 366 facing a vapor-transfer surface (¶0049, 0078, and Figs. 10-11) for the benefit of enhancing fluid communication through a bridge assembly even when exposed to a force (¶0078).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second fluid transfer layer of Locke’236 in the embodiment of Fig. 11 by incorporating a fluid acquisition surface and a fluid distribution surface, similar to that disclosed/suggested by Locke’236 in the embodiment of Fig. 22 and Locke’950, in order to enhance fluid communication through a bridge assembly even when exposed to a force, as suggested in ¶0078 of Locke’950 
Locke’236 further discloses that fluid exchange layer comprises absorbent materials, but does not disclose that the fluid exchange layer comprises a manifold member.
Locke’950 further discloses the fluid transfer bridge (310) comprising a fluid exchange layer (a manifold material 350: ¶0077 and Figs. 10-11) for the benefits of delivering fluids to or removing fluids from a tissue site through a plurality of pores, pathways, or flow channels and improving distribution of fluids (¶0028).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Locke’236 by making the fluid exchanger layer with a manifold material, similar to that disclosed/suggested by .
Claim(s) 5 and 7-8 is/are rejected under 35 U.S.C 103 as being unpatentable over Locke’236 in view of Hartwell (US PGPUB 20200121510) and Locke’950.
Regarding claim 5, Locke’236 discloses all the limitations as discussed above for claim 1.
Locke’236 further discloses wherein the vapor-transfer surface (the envelope 358) comprises a polyurethane film (¶0113 and see annotated Fig. 10 above) …
the first fluid transfer layer comprises a first wicking member (380 is a wicking layer: ¶0110; thus 380 comprises a wicking member); 
the second fluid transfer layer comprises a second wicking member (382 is a wicking layer: ¶0110; thus 382 comprises a wicking member); and …
Locke’236 further discloses that the vapor-transfer surface (358) has a high moisture-vapor transfer rate (¶0113) in order to provide for evaporation of condensate around the entire exterior surface of the bridge (¶0113), but does not disclose that the moisture vapor transfer rate is at least 2600 grams per square meter per twenty-four hours.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vapor transfer surface of Locke’236 by selecting the moisture vapor transfer rate within the claimed range, similar to that disclosed/suggested by Locke’236 and Hartwell, in order to provide for evaporation of condensate around the entire exterior surface of the bridge, as suggested in ¶0113 of Locke’236 and ¶0063 of Hartwell and as it has been held that overlapping ranges are prima facie evidence of obviousness. See MPEP § 2144.05 (I). One would have been motivated to select the moisture vapor transfer rate of the vapor transfer surface to be at least 2600 grams per square meter per twenty-four hours for the purpose of providing for evaporation of condensate around the entire exterior surface of the bridge.
Locke’236 further discloses that fluid exchange layer comprises absorbent materials, but does not disclose that the fluid exchange layer comprises a reticulated foam. 
Locke’950 further discloses the fluid transfer bridge (310) comprising a fluid exchange layer (a manifold material 350 comprises a reticulated foam/open-cell foam: 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Locke’236 in view of Hartwell by making the fluid exchanger layer with a reticulated foam, similar to that disclosed/suggested by Locke’950, in order to provide fluid permeable while under a reduced pressure, as suggested in ¶0028 of Locke’950 and as it has been held that the substitution of a known material/element for another exchangeable material/element supports a prima facie obviousness determination (See MPEP § 2143 (I) (B)).
Regarding claim 7, Locke discloses all the limitations as discussed above for claim 1.
Locke’236 further discloses wherein the vapor-transfer surface (the envelope 358) comprises a polyurethane film (¶0113 and see annotated Fig. 10 above) …
Locke’236 further discloses that the vapor-transfer surface (358) has a high moisture-vapor transfer rate (¶0113) in order to provide for evaporation of condensate around the entire exterior surface of the bridge (¶0113), but does not disclose that the moisture vapor transfer rate is at least 2600 grams per square meter per twenty-four hours.
Hartwell further discloses/suggests a high moisture vapor transfer rate is in a range of 3000 to 15000 grams per square meter per twenty-four hours (¶0063). The taught moisture-vapor transfer rate is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vapor transfer surface of 
In the embodiment of Fig. 11, Locke’236 does not disclose wherein the first fluid transfer layer has a fluid acquisition surface oriented toward the fluid interface and the second fluid transfer layer has a fluid distribution surface facing the vapor-transfer surface.
In the embodiment of Fig. 22, Locke’236 discloses/suggests wherein:
a first fluid transfer layer (780) has a fluid acquisition surface oriented toward the fluid interface (a fluid acquisition surface 772 oriented toward a fluid interface between the dressing 124 and a bridge 710: ¶0173, Figs. 20, and 22) and a second fluid transfer layer (782) has a fluid distribution surface facing the vapor-transfer surface (a fluid distribution surface 774 facing a vapor-transfer surface: ¶0173 and Figs. 20-22).
Locke’950 further discloses/suggests a fluid exchange layer (a manifold material 350: ¶0077 and Figs. 10-11) comprising a fluid acquisition surface 370 oriented toward a fluid interface (¶0078 and Figs. 10-11) and a fluid distribution surface 366 facing a 
From these teachings, a person having ordinary skill in the art would have recognized/deduced that incorporating a fluid acquisition surface on the first fluid transfer layer, where the fluid acquisition surface is oriented toward the fluid interface and incorporating a fluid distribution surface on the second fluid transfer layer, where the fluid distribution surface is faced the vapor-transfer surface yield the predictable result of enhancing fluid communication through a bridge assembly even when exposed to a force.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second fluid transfer layer of Locke’236 in the embodiment of Fig. 11 and Hartwell by incorporating a fluid acquisition surface and a fluid distribution surface, similar to that disclosed/suggested by Locke’236 in the embodiment of Fig. 22 and Locke’950, in order to enhance fluid communication through a bridge assembly even when exposed to a force, as suggested in ¶0078 of Locke’950. 
Locke’236 further discloses that fluid exchange layer comprises absorbent materials, but does not disclose that the fluid exchange layer comprises a manifold member.
Locke’950 further discloses the fluid transfer bridge (310) comprising a fluid exchange layer (a manifold material 350: ¶0077 and Figs. 10-11) for the benefits of delivering fluids to or removing fluids from a tissue site through a plurality of pores, pathways, or flow channels and improving distribution of fluids (¶0028).

Regarding claim 8, Locke’236 discloses all the limitations as discussed above for claim 1.
Locke’236 further discloses wherein the vapor-transfer surface (the envelope 358 comprises a polyurethane film: ¶0113 and see annotated Fig. 10 above) …;
the first fluid transfer layer (380) and the second fluid transfer layer (382) each comprise a dual layer non-woven textile having a fluid acquisition surface and a fluid distribution surface (¶0110-0111); …
Locke’236 further discloses that the vapor-transfer surface (358) has a high moisture-vapor transfer rate (¶0113) in order to provide for evaporation of condensate around the entire exterior surface of the bridge (¶0113), but does not disclose that the moisture vapor transfer rate is at least 2600 grams per square meter per twenty-four hours.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vapor transfer surface of Locke’236 by selecting the moisture vapor transfer rate within the claimed range, similar to that disclosed/suggested by Locke’236 and Hartwell, in order to provide for evaporation of condensate around the entire exterior surface of the bridge, as suggested in ¶0113 of Locke’236 and ¶0063 of Hartwell and as it has been held that overlapping ranges are prima facie evidence of obviousness. See MPEP § 2144.05 (I). One would have been motivated to select the moisture vapor transfer rate of the vapor transfer surface to be at least 2600 grams per square meter per twenty-four hours for the purpose of providing for evaporation of condensate around the entire exterior surface of the bridge.
Locke’236 further discloses that fluid exchange layer comprises absorbent materials, but does not disclose that the fluid exchange layer comprises a manifold member.
Locke’950 further discloses the fluid transfer bridge (310) comprising a fluid exchange layer (a manifold material 350: ¶0077 and Figs. 10-11) for the benefits of delivering fluids to or removing fluids from a tissue site through a plurality of pores, pathways, or flow channels and improving distribution of fluids (¶0028).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Locke’236 in view of .
Claim(s) 9 is/are rejected under 35 U.S.C 103 as being unpatentable over Locke in view of Hartwell and Jaeb (US PGPUB 20090227969).
Regarding claim 9, Locke discloses all the limitations as discussed above for claim 1.
Locke’236 further discloses wherein the vapor-transfer surface (the envelope 358) comprises a polyurethane film (¶0113 and see annotated Fig. 10 above) …
the first fluid transfer layer (380) and the second fluid transfer layer (382) each comprise a dual layer non-woven textile having a fluid acquisition surface and a fluid distribution surface (¶0110-0111); …
Locke’236 further discloses that the vapor-transfer surface (358) has a high moisture-vapor transfer rate (¶0113) in order to provide for evaporation of condensate around the entire exterior surface of the bridge (¶0113), but does not disclose that the moisture vapor transfer rate is at least 2600 grams per square meter per twenty-four hours.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vapor transfer surface of Locke’236 by selecting the moisture vapor transfer rate within the claimed range, similar to that disclosed/suggested by Locke’236 and Hartwell, in order to provide for evaporation of condensate around the entire exterior surface of the bridge, as suggested in ¶0113 of Locke’236 and ¶0063 of Hartwell and as it has been held that overlapping ranges are prima facie evidence of obviousness. See MPEP § 2144.05 (I). One would have been motivated to select the moisture vapor transfer rate of the vapor transfer surface to be at least 2600 grams per square meter per twenty-four hours for the purpose of providing for evaporation of condensate around the entire exterior surface of the bridge.
Locke further discloses that fluid exchange layer comprises absorbent materials, but does not disclose the fluid exchange layer comprises a reticulated hydrophobic foam having an average pore size in a range of 400 to 600 microns.
In the same field of endeavor, wound dressings, Jaeb discloses a dressing including an interface layer and an absorbent layer (Abstract). Jaeb further discloses a fluid exchange layer (a manifold layer 224: ¶0059) comprising a reticulated hydrophobic foam (open-cell/reticulated hydrophobic foam: ¶0059) having an average pore size in a range of 400 to 600 microns (¶0059) for the benefits of facilitating distribution of reduced pressure or fluids to or from a tissue site (¶0059). 
.
Claim(s) 11 is/are rejected under 35 U.S.C 103 as being unpatentable over Locke in view of Andresen (US PGPUB 20100324510 – of record).
Regarding claim 11, Locke discloses all the limitations as discussed above for claim 1.
Locke further discloses that fluid exchange layer comprises absorbent materials, but does not disclose the fluid exchange layer is hydrophobic. Furthermore, Locke suggests using hydrophobic material in order to allow the fluid to pass through a layer material and to prevent the layer material from directly absorbing fluid (¶0060).
In the same field of endeavor, wound dressings, Andresen discloses a device for treating wounds with reduced pressure (Abstract). Andresen further discloses/suggests that the technique of using hydrophobic foam for the benefit of enhancing fluid transporting capacity (¶0097). From these teachings, a person having ordinary skill in the art would have recognized/deduced that using hydrophobic material for the fluid exchange layer yields the predictable result of allowing the fluid to pass through the fluid 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Locke by making the fluid exchanger layer with hydrophobic foam, similar to that disclosed/suggested by Locke and Andresen, in order to allow the fluid to pass through the fluid exchange layer, to prevent the fluid exchange layer from directly absorbing fluid and to enhance fluid transporting capacity, as suggested in ¶0060 of Locke and ¶0097 of Andresen and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Claim(s) 19 and 21-23 is/are rejected under 35 U.S.C 103 as being unpatentable over Locke in view of Collinson (US PGPUB 20160120706 – of record).
Regarding claim 19, Locke discloses all the limitations as discussed above for claim 12.
Locke in the embodiment of Figs. 1 and 5-6 discloses wherein the fluid management layer comprises a third wicking member (144 comprises any number of wicking layers: ¶0079; thus, Locke discloses/suggests 144 comprises a third wicking member), but does not disclose wherein the third wicking member having a fluid acquisition surface oriented toward the contact layer and a fluid distribution surface oriented toward the cover.
In the embodiment of Fig. 22, Locke discloses/suggests wherein a third wicking member 782 having a fluid acquisition surface 772 oriented toward the contact layer 
In the same field of endeavor, wound dressing, Collinson discloses a wound dressing comprising one or more transmission layers and other layers (¶0035). Collison further discloses/suggests having a wicking or acquisition distribution layer for the benefits of allowing maximum distribution of fluid through an absorbent layer and increasing moisture vapor permeation and efficient delivery of negative pressure to the wound site (¶0385).
From these teachings, a person having ordinary skill in the art would have recognized/deduced that incorporating a fluid acquisition surface on the third wicking layer, where the fluid acquisition surface is oriented toward the contact layer and incorporating a fluid distribution surface on the third wicking layer, where the fluid distribution surface is oriented toward the cover yields the predictable result of allowing maximum distribution of fluid through layers and increasing moisture vapor permeation and efficient delivery of negative pressure to the wound site. 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the third wicking member of Locke in the embodiment of Figs. 1 and 5-6 by incorporating a fluid acquisition surface and a fluid distribution surface, similar to that disclosed by Locke in the embodiment of Fig. 22 and Collinson, in order to allow maximum distribution of fluid through layers and increase moisture vapor permeation and efficient delivery of negative pressure to the wound site, as suggested in ¶0385 of Collinson and as it has been held that the use of 
Regarding claim 21, Locke discloses all the limitations as discussed above for claim 1.
Locke does not disclose wherein the fluid transfer bridge has a thickness less than 15 millimeters.
Collison further discloses/suggests that the transmission layers comprising a fluid transfer bridge (bridging portion: ¶0294) with a maximum thickness/height of 9 mm for the benefits of preventing discomfort and preventing rupturing of dressing sealing while applying negative pressure (¶0294-0295). The taught thickness of the fluid transfer bridge is within the claimed thickness range. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Locke by selecting thickness of the fluid transfer bridge within the claimed range, similar to that disclosed/suggested by Collinson, in order to prevent discomfort for patient and prevent rupturing of dressing sealing while applying negative pressure, as suggested in ¶0294-0295 of Collinson and as it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. See MPEP § 2144.04 (IV) (A). One would be motivated to scale the thickness of the first fluid transfer layer or the second fluid transfer layer to be less than 15 millimeters in order to prevent discomfort for patient and prevent rupturing of dressing sealing while applying negative pressure.
claim 22, Locke discloses all the limitations as discussed above for claim 1.
Locke does not disclose wherein the first fluid transfer layer and the second fluid transfer layer each have a thickness in a range of about 1 millimeter to about 4 millimeters.
Collinson further discloses that the fluid transfer bridge (bridging portion: ¶0294) having a height/thickness of at least or approximately 3 mm (¶0294) for the benefits of preventing discomfort and preventing rupturing of dressing sealing while applying negative pressure (¶0294-0295). The taught thickness of the fluid transfer bridge is within the claimed thickness range. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Locke by selecting thickness of the fluid transfer bridge within the claimed range, similar to that disclosed/suggested by Collinson, in order to prevent discomfort for patient and to prevent rupturing of dressing sealing while applying negative pressure, as suggested in ¶0294-0295 of Collinson and as it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. See MPEP § 2144.04 (IV) (A). One would be motivated to scale the thickness of the first fluid transfer layer or the second fluid transfer layer to be in a range of 1 millimeter to 4 millimeters in order to prevent discomfort for patient and prevent rupturing of dressing sealing while applying negative pressure.
Regarding claim 23, Locke discloses all the limitations as discussed above for claim 1.

Collison further discloses/suggests that the transmission layers comprising a fluid transfer bridge (bridging portion: ¶0294) with a maximum thickness/height of 9 mm for the benefits of preventing discomfort and preventing rupturing of dressing sealing while applying negative pressure (¶0294-0295). The taught thickness of the fluid transfer bridge is within the claimed thickness range. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Locke by selecting thickness of the fluid transfer bridge within the claimed range, similar to that disclosed/suggested by Collinson, in order to prevent discomfort for patient and prevent rupturing of dressing sealing while applying negative pressure, as suggested in ¶0294-0295 of Collinson and as it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. See MPEP § 2144.04 (IV) (A). One would be motivated to scale the thickness of the fluid transfer bridge to be in a range of 5 millimeters to 10 millimeters in order to prevent discomfort for patient and prevent rupturing of dressing sealing while applying negative pressure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Locke (US PGPUB 20140276490) discloses an apparatus for managing fluid from a tissue site comprising a fluid transfer bridge (Figs. 1-7 and accompanying text).
Hartwell (US PGPUB 20160106892 – of record) discloses a fluid transfer bridge having multiple layers (Figs. 1-8 and accompanying text). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




       /NHU Q. TRAN/       Examiner, Art Unit 3781     
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781